



  
March 28, 2013
 
Robert Hureau
100 Sheep Farm Drive
East Greenwich, RI 02818
 
 Dear Robert:
 
It is my pleasure, on behalf of KCI USA, Inc. ("KCI" or the "Company"), to
present you with the following offer of employment for the position of Executive
Vice President, Chief Financial Officer, based out of our San Antonio, Texas
office.  You will be reporting to Joe Woody, President and Chief Executive
Officer and your start date is to be determined, but is currently expected to
be May 6, 2013. Below is an outline of the compensation package designed for
you, as well as a summary of selected benefits.
 
Annual Compensation
 
Base Salary: You will be paid a semi monthly base salary of $23,809.52 on the
15th and last day of the month, which equates to $500,000 annually.  Your
employment status will be classified as a regular, full-time exempt employee of
KCI.


Annual Incentive Bonus Plan: Consistent with KCI’s philosophy of pay for
performance, a portion of your annual compensation will be provided through
performance-based components. As the EVP, Chief Financial Officer, you are
eligible to participate and this Annual Incentive Bonus (AIB) Plan is
intended to be an incentive to eligible employees. The AIB plan is designed to
pay a bonus when specific Company and individual performance results are
achieved, as agreed upon by the senior management team, resulting in potential
payouts above or below target.  Your annual target bonus opportunity will be
equal to 80% of your base salary. This is a calendar year plan and participation
and payouts in the AIB Plan will be prorated based on your start date.  Please
note, only employees hired prior to October 1st of a fiscal year will be
eligible to participate in the AIB plan on a prorated bonus.  Your participation
in the AIB Plan will otherwise be subject to all the terms and conditions of the
AIB Plan.
  
Executive Equity Incentive Plan: Your position is eligible for participation in
the Executive Equity Incentive Plan maintained by KCI’s parent, Chiron Guernsey
Holdings L.P. Inc. You will be recommended for a long term incentive award in
the form of 1,543,210 Profits Interest Units (“PIUs”), subject to vesting
conditions described therein.   These PIUs are issued by Chiron Guernsey
Holdings L.P. Inc., the private equity partnership that owns KCI.  As discussed
with you, the PIUs represent a participation in the appreciation of the value of
the partnership over time.  The PIUs, when issued, will have a base distribution
threshold based on the value per Class A unit of the partnership on the date of
grant (similar to an option exercise price).  As such, the PIUs will have no
value on the date of grant but will, over time, increase in potential value if
the partnership increases in value.  50% of the Profits Interest Units will be
time vesting units, with 25% of the time vesting units to cliff vest on the
first anniversary of grant and the remaining 75% to vest ratably on a quarterly
basis over 36 months; and 50% of the Profits Interest Units will vest based on
achievement of certain investment milestones for the parent company.  More
information on the PIU award will be provided to you separately upon approval of
your grant by the compensation committee.


Vacation
Time away, for your grade, is a self-managed program offering Team Members
significant flexibility in managing personal time off.  With this approach,
vacation days are not allotted, tracked or banked and as such, scheduling time
off need only be coordinated with your direct supervisor.  The program is
subject to state laws which may have different requirements.  Your Human
Resources representative can provide more details.
 
Relocation Benefits
Relocation assistance is available for you and your family as per company
policy. In order to be eligible for these Relocation Benefits, you will be
required to execute a Repayment Agreement agreeing to the terms and conditions
of the relocation benefits being offered to you and outlined in a separate
Relocation policy included with this offer.
 
Retention Agreement


Your position will also be eligible for a retention arrangement which generally
provides that in the event your employment is terminated by KCI other than for
“cause” (as that term is defined in the retention agreement), you will receive a
severance payment equal to one years’ base salary and one year’s bonus, plus up
to 12 months reimbursement for COBRA premium payments. Such severance payment
would be conditioned upon entry into a separation agreement providing for
non-compete, non-solicitation, non-disclosure and other standard provisions.


Signing Bonus


As additional consideration for joining the Company, you will receive a one-time
bonus of $300,000 minus required withholdings.  This bonus is payable 30 days
following your start date with the Company.  Should you voluntarily resign your
position within one-year of your start date, you will be required to reimburse
the Company the amount of your Signing Bonus.


Additional Benefits


You are eligible to participate in most benefits plans as of your date of hire
with KCI.  This includes KCI's sponsored health plans, flexible spending
accounts and supplemental life insurance plans.  In addition, the Company
provides short and long-term disability coverage, basic life insurance coverage
and an Employee Assistance Program at no cost to you.
 
After completing 30 days of full time employment and meeting all eligibility
requirements, you will automatically be enrolled in the pre-tax 401(k) Plan at
3% of your base pay.  KCI will provide a $1 for $1 match up to the first 6% with
an annual limit of $8,000.


You are also eligible for $5,000 annual reimbursement for Financial Planning and
Tax services.
 
You will also have the opportunity to take advantage of additional programs,
details of which will be provided to you via the KCI Team Member Handbook.
 
Agreements


By virtue of your new role, it will be necessary for you to sign several
agreements as a condition of your employment, including but not limited to the
following:
 
KCI Arbitration Policy Statement, KCI Non-Compete Agreement, KCI Confidentiality
Agreement, Invention Assignment Agreement, and completion of a Form I-9
establishing your eligibility to work in the United States under the federal
Immigration Reform and Control Act.  The agreements listed above will be
provided for your review and signature. These agreements must be completed
and submitted prior to your beginning employment with KCI.
 
Robert, these are exciting times at KCI and we are looking forward to your
contributions as we grow.  However, we recognize you retain the option, as does
KCI, of ending your employment with KCI at any time, with or without notice and
with or without cause.  As such, your employment with KCI is considered at-will
and neither this letter, nor any other oral or written representations may be
considered a contract for employment with KCI for any specific period of time.
 
This letter serves to establish the entirety of your employment relationship
with KCI and its subsidiaries, and supersedes any previous understanding that
may have been implied or expressed, either verbally or in writing, by any
representative of the Company.  This offer is valid for five business days from
the date of receipt. Please note that this offer is contingent upon our receipt
of successful results of our screening process, which includes, but may not be
limited to, background and reference checks, drug screening and verification of
your eligibility to work in the United States.
 
Upon acceptance of this offer, KCI will forward you materials to complete many
of your New Hire tasks including your Benefits Enrollment paperwork, Federal W-4
form, Direct Deposit Authorization and most of the KCI Agreements.
 
Should you have any questions or require clarification on any aspect of this
offer, please do not hesitate to contact me at 210.255.6456, or on my mobile
210.452.0368.
 
I hope you are as excited at the prospect of joining KCI as we are at having you
as part of the team!
 
 Sincerely,
 
 /s/ David Lillback
 
David Lillback
Senior Vice President, Global Human Resources
 
cc:  Joe Woody
 
Understood and agreed:




/s/ Robert Hureau             4/6/2013    
Robert Hureau                    Date

